DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicant asserts that reference Wong, as combined, fails to disclose the limitations of the as required by the independent claim (Remarks, p. 5.)  However, the Examiner respectfully disagrees, given the broadest reasonable interpretation of the claim language.
First, Applicant asserts that the timing windows of Wong fail to read upon “a reference signal to the time-of flight image sensor” because the “nowhere does Wong indicate that the timing windows are sent to the TOF image sensor, or that they are even signals” (Remarks, p. 7.)  However, the Examiner disagrees.  The claim does not, as Applicant appears to imply, require that the reference signal is dynamically generated: even a predetermined timing signal can be “a reference signal,” as claimed, as long as the timing signal is “correlated” with the received signal.
The timing windows in Wong must inherently be triggered by timing signals, as they are triggered at a desired reference time interval to capture the response signal r(t) within the timing window.  Additionally, because the data q0-q3 represents the response signal r(t) as captured within each window w(t)-w(t-3T/4), the reference timing windows are “correlated” with the received light signals.  Therefore, this limitation is considered satisfied.
Secondly, Applicant also asserts that Wong fails to teach “send[ing] a control signal to control the light source…” (Emphasis Applicant’s; Remarks, p. 7.)  However, the Examiner respectfully disagrees.  As Applicant notes, the Office Action noted light wave s(t) as the control signal.  This emitted light wave, at least as implied in Fig. 4, is pulsed on and off: the light wave cannot be controlled without having some inherent control signal that follows the same on/off pulse to control the light wave.  Therefore, it is considered inherent that if the light wave s(t) follows the signal at least shown in Fig. 4, then there must be some control signal that controls output of the light wave.  Therefore, this control signal is considered part of the recitation of s(t) in the reference and the limitation is considered satisfied.
Given the above, the rejections are considered proper and are accordingly maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 - 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et al. (“Single-pixel three-dimensional imaging with time-based depth resolution”) in view of Wong (US 20190227169 A1.)
Regarding claim 1, Sun, et al. (hereafter, “Sun”) discloses an image capturing system comprising:
a light source (Fig. 1, pulsed laser) configured to emit light toward an object or scene that is to be imaged (Fig. 1, scene);
a time-of-flight image sensor configured to receive light signals based on reflected light from the object or scene (Fig. 1, photodiode, used in a ToF system; p. 2, para. 1-2); and
a processor operatively coupled to the light source and the time-of-flight image sensor (inherent, in order to control the device and perform the processing disclosed at least in Figs. 2-6), wherein the processor is configured to:
send a control signal to control the light source (Fig. 2, a, laser pulse),
perform compressive sensing of the received light signals (p. 5, “Real-time compressed video”); and
generate an image of the object or scene based at least in part on the compressive sensing of the received light signals (Fig. 2, image cube, depth map, and reflectivity are all images generated based on the compressive sensing capture.)

However, while the reference discloses that a depth map is obtained (Fig. 2, f) using spline interpolation at each pixel location to obtain the depth map across the temporal captures (p. 3, para. 1), Sun fails to disclose a correlation of a received signal to a reference signal to obtain similar depth information.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Wong.
Wong discloses a time-of-flight sensor with distance determination (Fig. 3), similar to Sun.  Additionally, Wong discloses that the distance to a detected object is determined by (Fig. 4): sending a control signal (s(t)) to control a light source (Fig. 3, 311) and a reference signal (w(t), w(t-T/4), w(t-T/2), w(t-3T/4)) to the time-of-flight image sensor (301), wherein the time-of-flight image sensor correlates the received light signals (r(t)) with the reference signal (r(t) is correlated with timing window signals to calculate q0, q1, q2, and q3 as shown in Fig. 4, [0043.])
This comparison between the timing window signals and the reflected light signal allows for the calculation of the distance information (d) from the camera (301) to an object (302), thereby allowing for a depth map to be calculated for each pixel in a scene [0042.]
Because the depth map used for 3D image reconstruction in Sun is obtained through an estimation of pixel data (i.e., interpolation), it would be obvious to one of ordinary skill in the art that a direct comparison to a reference, as disclosed in Wong, would generate a more accurate depth map for a better 3D image.  Therefore, it would be obvious to one of ordinary skill in the art to try obtaining the depth map using the correlation method of Wong in order to obtain a more accurate depth map for imaging.

	Regarding claim 2, the combination satisfies claim 1, wherein Sun discloses the processor is configured to amplitude modulate the light source and the time-of-flight image sensor (Fig. 2a, shows an amplitude modulated laser pulse.)

	Regarding claim 11, Sun discloses a method of capturing images with a time-of-flight camera system, the method comprising:
sending, by a processor, a control signal to control a light source (Fig. 2, a, laser pulse);
capturing by the time of flight image sensor, light signals based on reflect light from an object or scene (Fig. 1, photodiode, used in a ToF system; p. 2, para. 1-2);
performing, by the processor, spatial multiplexing (constructing the image cube, p. 2, para. 1) and compressing sensing (p. 5, “Real-time compressed video”) on the captured light signals; and
generating, by the processor, an image of the object or scene based at least in part on the spatial multiplexing and the compressing sensing (Fig. 3, e).

The additional limitations of transmitting control signals to control a light source and a reference signal is rendered obvious in view of Wong for the same rationale as in the rejection to claim 1.

	Regarding claim 12, the combination satisfies claim 11, and further Wong discloses wherein the captured light data includes correlation signals (q0, q1, q2, q3) of the reflected light (r(t)) from the object or scene (302).

Regarding claim 13, the combination satisfies claim 12, further Wong discloses comprising generating phasor representations based at least in part on the correlation signals [0065 - 0067.]

Regarding claim 14, the combination satisfies claim 13, further Wong discloses using the phasor representations to model a phase component and an amplitude component of the correlation signals (equations 14/15, where the phase component is each phase of τ, and the amplitude component is the mathematical expression.)

Regarding claim 16, the combination satisfies claim 11, further Sun discloses comprising performing amplitude modulation of a light source and the time-of-flight image sensor (Fig. 2a, shows an amplitude modulated laser pulse.)

Claim 1, 5 - 8, 10 - 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 20150156477 A1) in view of Wong.
Regarding claim 1, Lee, et al. (hereafter, “Lee”) discloses an image capturing system comprising:
a light source (Fig. 3, 110) configured to emit light toward an object or scene that is to be imaged (200);
a time-of-flight image sensor (120) configured to receive light signals based on reflected light from the object or scene [0005]; and
a processor operatively coupled to the light source and the time-of-flight image sensor (130), wherein the processor is configured to:
send a control signal to control the light source (Fig. 7, S200);
perform compressive sensing of the received light signals (Fig. 7, S230); and
generate an image of the object or scene based at least in part on the compressive sensing of the received light signals (S240.)

However, while the reference discloses that obtaining a distance to an object by illuminating a light source [0066], the reference fails to specifically disclose a correlation of a received signal to a reference signal to obtain depth information.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Wong.
Wong discloses a time-of-flight sensor with distance determination (Fig. 3), similar to Sun.  Additionally, Wong discloses that the distance to a detected object is determined by (Fig. 4): sending a control signal (s(t)) to control a light source (Fig. 3, 311) and a reference signal (w(t), w(t-T/4), w(t-T/2), w(t-3T/4)) to the time-of-flight image sensor (301), wherein the time-of-flight image sensor correlates the received light signals (r(t)) with the reference signal (r(t) is correlated with timing window signals to calculate q0, q1, q2, and q3 as shown in Fig. 4, [0043.])
This comparison between the timing window signals and the reflected light signal allows for the calculation of the distance information (d) from the camera (301) to an object (302), thereby allowing for a depth map to be calculated for each pixel in a scene [0042.]
Because Lee discloses obtaining a distance to an object (but does not disclose how that distance is obtained beyond using emitted light [0066]), it would be obvious to one of ordinary skill in the art that a direct comparison to a reference could be used to obtain that desired distance.  Therefore, it would be obvious to one of ordinary skill in the art to try obtaining the depth information using the correlation method of Wong in order to obtain a more accurate depth map for imaging.

Regarding claim 5, the combination satisfies claim 1, wherein Lee discloses further comprising a digital micro-mirror device (20) [0072] that is configured to receive the reflected light and modulate the reflected light with a coded spatial pattern that is displayed on the digital micro-mirror device [0106.]

Regarding claim 6, the combination satisfies claim 5, wherein Lee discloses further comprising a relay lens (Fig. 4, 50, 70) configured to receive the light signals from the digital micro-mirror device (Fig. 4, 21) and project the light signals onto the time-of-flight image sensor (31, 41.)

Regarding claim 7, the combination satisfies claim 5, wherein Lee discloses further comprising a mask on the digital micro-mirror device, wherein the mask forms the coded spatial pattern [0110.]

Regarding claim 8, Lee discloses claim 1, wherein processor generates the image of the object or scene based at least in part on a system matrix (where obtaining a 3D image at S240 is based on at least the compressive sensing in the segments of the image sensor shown in Figs. 20/21, which constitute a matrix of the system [0168.])

Regarding claim 10, Lee discloses claim 8, wherein the system matrix represents pixel-to-pixel mapping between a digital micro-mirror device and the time-of-flight image sensor (“each micro-mirror… correspond[s] to each pixel of the RGB sensor,” [0090.]

	Regarding claim 11, Lee discloses a method of capturing images with a time-of-flight camera system, the method comprising:
sending, by a processor, a control signal to control a light source (Fig. 7, S200);
capturing by the time of flight image sensor (120), light signals based on reflect light from an object or scene [0005];
performing, by the processor, spatial multiplexing and compressing sensing on the captured light signals (Fig. 7, S230);  and
generating, by the processor, an image of the object or scene based at least in part on the spatial multiplexing [0171] and the compressing sensing (Fig. 7, S240).

The additional limitations of transmitting control signals to control a light source and a reference signal is rendered obvious in view of Wong for the same rationale as in the rejection to claim 1.

Regarding claim 12, the combination satisfies claim 11, and further Wong discloses wherein the captured light data includes correlation signals (q0, q1, q2, q3) of the reflected light (r(t)) from the object or scene (302).

Regarding claim 13, the combination satisfies claim 12, further Wong discloses comprising generating phasor representations based at least in part on the correlation signals [0065 - 0067.]

Regarding claim 14, the combination satisfies claim 13, further Wong discloses using the phasor representations to model a phase component and an amplitude component of the correlation signals (equations 14/15, where the phase component is each phase of τ, and the amplitude component is the mathematical expression.)

Regarding claim 18, further comprising receiving, by a digital micro-mirror device (21), the reflected light (shown in Fig. 4), and modulating the reflected light with a coded spatial pattern that is displayed on the digital micro-mirror device [0110.]

Claims 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wong and further in view of McMackin, et al. (US 20120038817 A1.)
Regarding claim 9, the combination satisfies claim 8.  However, while the combination of Lee and Wong disclose a system that uses a coded image for distance measurement to obtain a system matrix, the reference fails to disclose that this system is specifically used for calibrating, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by McMackin, et al. (hereafter, “McMackin.”)
McMackin discloses a system (Fig. 18) using a time-of-flight image sensor (1810) that obtains light (L) reflected by a DMD (110M), similar to Lee.  However, McMackin also discloses a pattern is formed by the DMD (110M) [0096] in order to calibrate the compressive imaging device (Fig. 6, 610) and obtain a compressive sensing matrix [0008.]  McMackin discloses that the calibration is performed to facilitate focusing of the compressive imaging [0193.]
Therefore, because Lee discloses the use of a patterned image for compressive imaging similar to McMackin, it would be obvious to one of ordinary skill in the art to try a calibration operation as disclosed in McMackin in order to facilitate proper focus of the compressive imaging of Lee.

Claim 19 is a variant of claim 9 and is interpreted and rejected accordingly.

Regarding claim 20, the combination satisfies claim 19, wherein McMackin discloses generating the image of the object or scene based at least in part on the system matrix [0009], and wherein the system matrix represents pixel-to-pixel mapping between a digital micro-mirror device and the time-of-flight image sensor [0026].

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698